DETAILED ACTION
Claims 1-2 and 4 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 22, 2021 is being considered by the examiner.

Allowable Subject Matter
Claims 1-2 and 4 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The present claims 1-2 and 4 are allowable over the closest references: Callahan et al. (U.S. Patent Application Publication 2002/0010261 A1), Masel et al. (U.S. Patent 9,580,824), Hamada et al. (U.S. Patent 4,126,589), Hong et al. ((U.S. Patent Application Publication 2015/0307659 A1), and Fan et al. “Living Anionic Surface-Initiated Polymerization (LASIP) of Styrene from Clay Nanoparticles Using Surface Bound 1,1-Diphenylethylene (DPE) Initiators”, Langmuir 2002, 18, 4511-4518.
Callahan discloses a polymer matrix material comprising: a polymerization product of one or more monomers selected from the group of water-soluble, ethylenically-unsaturated acids and acid derivatives; and a crosslinking agent, wherein a quantity of water is used for polymerization, the quantity being selected to swell the 

    PNG
    media_image1.png
    195
    420
    media_image1.png
    Greyscale

wherein R1, R2, and R 3 are independently selected from the group consisting of H, C, C2-C6 alkanes, C2-C6 alkenes, C2-C6 alkynes, aromatics, halogens, carboxylic acid derivatives, sulfates and nitrates; and 
R4 is selected from the group consisting of NR5, NHR5, NH2, OH, H, halides, OR5, and carboxylic acid derivatives, wherein R5 is selected from the group consisting of H, C, C2-C6 alkanes, C2-C6 alkenes, C2-C6 alkynes, and aromatics, and wherein the crosslinking agent is of the general formula: 

    PNG
    media_image2.png
    231
    383
    media_image2.png
    Greyscale


R2,i, R3,i, and R4,i are independently selected from the group consisting of H, C, C2-C6 alkanes, C2-C6 alkenes, C2-C6 alkynes, aromatics, halogens, carboxylic acid derivatives, sulfates and nitrates; R1 is selected from the group consisting of N, NR5, NH, O, and carboxylic-acid derivatives, wherein R5 is selected from the group consisting of H, C, C2-C6 alkanes, C2-C6 alkenes, C2-C6 alkynes, and aromatics (claim 20).
Masel discloses an anion-conducting polymeric membrane comprising a polymer blend or mixture of a copolymer consisting essentially of styrene and vinylbenzyl-Rs with at least one polymeric constituent selected from the group consisting of: 
(a) a linear or substituted non-aromatic polyolefin; 
(b) a polymer comprising uncharged cyclic amine groups; 
(c) a polymer, excluding polystyrene, comprising at least one of a phenylene group and a phenyl group; 
(d) a polyamide; and 
(e) the reaction product of styrene and vinylbenzyl-Rs monomers with a crosslinking monomer having two carbon-carbon double bonds, 
wherein Rs is a positively charged cyclic amine group and the copolymer contains 10%-90% by weight of vinylbenzyl-Rs based upon the total weight of the copolymer, wherein the total weight of said at least one polymeric constituent in the membrane is less than the weight of the copolymer in the membrane, and wherein said polymeric membrane enables a carbon monoxide selectivity of at least 50%, wherein said membrane is a Helper Membrane identifiable by applying a test comprising: 
2 of silver nanoparticles on a carbon fiber paper gas diffusion layer; 
(2) preparing an anode comprising 3 mg/cm2 of RuO2 on a carbon fiber paper gas diffusion paper; 
(3) preparing a polymeric membrane test material; 
(4) interposing the membrane test material between the anode and the cathode, the side of the cathode having the silver nanoparticles disposed thereon facing one side of the membrane and the side of the anode having RuO2 disposed thereon facing the other side of the membrane, thereby forming a membrane electrode assembly; 
(5) mounting the membrane electrode assembly in a fuel cell hardware assembly; 
(6) directing a stream of CO2 humidified at 500C. into the cathode reactant flow channels while the fuel cell hardware assembly is at room temperature and atmospheric pressure, with the anode reactant flow channels left open to the atmosphere at room temperature and pressure; 
(7) applying a cell potential of 3.0 V via an electrical connection between the anode and the cathode; (8) measuring the current across the cell and the concentration of CO and H2 at the exit of the cathode flow channel; 
(9) calculating the CO selectivity as follows: 

    PNG
    media_image3.png
    84
    544
    media_image3.png
    Greyscale

and 
2, where the cm2 is measured as the area of the cathode gas diffusion layer that is covered by catalyst particles, and CO selectivity is at least 50% at a cell potential of 3.0 V (claims 1-3).
Hamada discloses a fluorocarbon polymer membrane having pendant sulfonamide groups is first treated with anion radicals and then hydrolyzed for conversion into a cation exchange membrane having carboxylic groups and sulfonic acid groups (abstract).
Perfluorocarbon polymers having pendant sulfonamide groups are obtained by reacting perfluorocarbon polymers having pendant –CF2CF2SO2F groups with ammonia. The polymers having pendant -- CF2CF2SO2F groups are prepared by copolymerizing a fluorinated ethylene with a fluorocarbon vinyl ether having sulfonylfluoride groups of the formula: 

    PNG
    media_image4.png
    151
    801
    media_image4.png
    Greyscale

(wherein Y represents fluorine, perfluoromethoxy perfluoromethylene or a perfluoroalkyl group with 2 to 5 carbon atoms, and n an integer of 0 to 3), optionally together with hexafluoropropylene CF3CF=CF2 and a monomer selected from the group consisting of the monomers represented by the formula: 

    PNG
    media_image5.png
    127
    753
    media_image5.png
    Greyscale

(wherein p is an integer of 1 to 3 and n an integer of 0 to 2). 
Typical fluorinated ethylene includes vinylidene fluoride, tetrafluoroethylene, chlorofluoroethylene and the like. Typical examples of useful fluorocarbon vinyl ethers having sulfonyl fluoride groups the represented by formula (I) above, and by the formulas set forth below (col. 2, lines 1-45): 

    PNG
    media_image6.png
    464
    682
    media_image6.png
    Greyscale

Hong discloses an ion conducting polymer including a partially branched block copolymer; a method of preparing the same; an ion conductor including the ion conducting polymer; an electrolytic membrane including the ion conducting polymer; a 
Fan discloses that nanocomposite materials of clay nanoparticles and polystyrene were prepared using living anionic surface-initiated polymerization (LASIP). The montmorillonite clay surface and intergallery interfaces were intercalated with 1,1-diphenylethylene (DPE), an organic cation and initiator derivative for anionic polymerization. Its intercalation was confirmed by a series of characterization methods 
However Callahan et al., Masel et al., Hamada et al., Hong et al., and Fan et al. do not disclose or fairly suggest the claimed on exchange membrane material comprising: a polymer according to Formula I:

    PNG
    media_image7.png
    674
    728
    media_image7.png
    Greyscale

wherein each Rβ includes an alkadiene, a hydrogenated alkadiene, or combinations thereof; and each R1 includes an alkylated substrate including a hydrocarbyl group and at least one ionic group, as per instant claim 1.
6.	As of the date of this Notice of Allowability, the Examiner has not located or identified any reference that can be used singularly or in combination with another reference including Callahan et al., Masel et al., Hamada et al., Hong et al., and Fan et  to render the present invention anticipated or obvious to one of ordinary skill in the art.
7.	In the light of the above discussion, it is evident as to why the present claims are patentable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delay, should preferably accompany the issue fee. Such submissions should be clearly labeled
“Comments on Statement of Reason for Allowance”.	 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. BERNSHTEYN whose telephone number is (571)272-2411.  The examiner can normally be reached on 9AM-5PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

								
/MICHAEL M. BERNSHTEYN/Primary Examiner, Art Unit 1764